DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 11, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 2013/0258639; hereinafter referred to as Hu).
Regarding Claim 1, Hu teaches an illumination system (Figure 13; Light Source System 1000), comprising: 
an exciting light source module (Figure 13; Excitation Light Source 1001), adapted to emit an exciting beam (see Paragraph [0082]; wherein it is disclosed that the excitation light source 1001 generates excitation light); 
a beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003), disposed on a transmission path of the exciting beam (see Figure 13 and Paragraph [0082]; wherein it is depicted/disclosed that the excitation light generated by 
a wavelength conversion component (Figure 13; Wavelength Conversion Device 1006), having a first optical region and a second optical region (see Figures 1, 2 and 13; Paragraph [0081]; wherein the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion areas as wavelength conversion device 106 in figure 2 such that the first optical region is the yellow conversion region illustrated in figure 2 and the second optical region is the blue conversion region also illustrated in figure 2), wherein the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module (see Figures 1, 2 and 13; Paragraphs [0057] and [0081]-[0082]; wherein given the fact that the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion areas as wavelength conversion device 106 in figure 2, the wavelength conversion areas of the wavelength conversion device 1006(106) are disposed in the propagation path of the ultraviolet or near-ultraviolet excitation light generated by the excitation light source 1001(101) sequentially and periodically, so that the ultraviolet or near-ultraviolet excitation light can be converted into the converted light of different colors sequentially by the respective wavelength conversion areas); and 
a light filtering component (Figure 13; Color Filter Device 1007), combined with the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) by a common central axis (see Figure 13 and Paragraph [0081]; wherein the wavelength conversion device 1006 and the color filter device 1007 are further coaxially 
Regarding Claim 2, Hu teaches the limitations of claim 1 as detailed above. 
Hu further teaches the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) comprises a pillar (see Figure 13 and Paragraph [0081]; wherein it is disclosed/depicted that the wavelength conversion device 1006 is a cylindrical structure), and the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) are disposed on an outer wall surface of the pillar to surround the pillar (see Figure 13 and Paragraphs [0081]-[0082]; wherein it is disclosed that the wavelength conversion areas [the use of the word “areas” is plural indicating there are more than one] are provided on the outside surface of the sidewall of the cylindrical structure).
Regarding Claim 4, Hu teaches the limitations of claim 2 as detailed above.
Hu further teaches a cross section of the pillar perpendicular to the common central axis is circular (see Figure 13 and Paragraph [0081]; wherein it is disclosed that the wavelength conversion areas are provided on the outside surface of the sidewall of the cylindrical structure, wherein the cylindrical structure inherently has a circular cross section).
Regarding Claim 7, Hu teaches the limitations of claim 2 as detailed above.

Regarding Claim 8, Hu teaches the limitations of claim 7 as detailed above.
Hu further teaches the light filtering component (Figure 13; Color Filter Device 1007) has a first light filtering region (Figure 2; Yellow Filter), a first light transmitting region (Figure 2; Blue Filter) and a light penetration region (Figure 2; Red Filter) that are disposed on the disc-shaped substrate (see Figures 1, 2 and 13; Paragraph [0081]; wherein the color filter device 1007 of figure 13 is equipped with the same filter areas as color filter device 107 in figure 2 such that the first light filtering region is the yellow filter illustrated in figure 2, the first light transmitting region is the blue filter illustrated in figure 2 and the light penetration region is the red filter illustrated in figure 2), and the first light filtering region (Figure 2; Yellow Filter), the first light transmitting region (Figure 2; Blue Filter) and the light penetration region (Figure 2; Red Filter) form an annular region around the common central axis (see Figures 2 and 13; Paragraphs [0054] and [0081]-[0082]; wherein the color filter device 1007(107) includes a red filter area, a green filter area, a blue filter area and a yellow filter area, which are provided in circumferential subsections of the ring structure).
Regarding Claim 9, Hu teaches the limitations of claim 8 as detailed above.

Regarding Claim 11, Hu teaches the limitations of claim 1 as detailed above.
Hu further teaches the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) comprises an optical component (Figure 13; Lens 1003) and a mirror (Figure 13; Dichroic Mirror 1002) disposed besides the optical component (see Figure 13; wherein the lens 1003 is disposed besides or adjacent to the dichroic mirror 1002).
Regarding Claim 18, Hu teaches the limitations of claim 1 as detailed above.
Hu further teaches one of the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) comprises a first wavelength conversion region and the other one comprises a second wavelength conversion region (see Figures 1, 2 and 13; Paragraph [0081]; wherein the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion 
Regarding Claim 19, Hu teaches the limitations of claim 18 as detailed above.
Hu further teaches the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) comprises a wavelength selection component (Figure 13; Dichroic Mirror 1002), wherein the wavelength selection component (Figure 13; Dichroic Mirror 1002) is adapted to allow the exciting beam to pass through and to reflect the first converted beam and the second converted beam (see Figure 13 and Paragraph [0082]; wherein it is disclosed that the dichroic mirror 1002 transmits excitation light generated by the excitation light source 1001 and reflects/guides converted light to color filter device 1007), so that the exciting beam from the exciting light source module (Figure 13; Excitation Light Source 1001) is transmitted to the wavelength conversion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as applied to claim 2, in view of Adema et al (US 2017/0328549; hereinafter referred to as Adema).
Regarding Claim 3, Hu teaches the limitations of claim 2 as detailed above.

Adema discloses an illumination system (see Figure 2), comprising: an exciting light source module, adapted to emit an exciting beam (see Paragraph [0047]; wherein it is disclosed that excitation light is incident on conversion material 130, thereby indicating the presence of an exciting light source module); 
a wavelength conversion component (Figure 2; Device 100); wherein 
the wavelength conversion component (Figure 2; Device 100) comprises a pillar (see Figures 1 and 2), and an optical region (Figures 1 and 2; Conversion Material 130) is disposed on an outer wall surface of the pillar (see Figures 1 and 2 and Paragraph [0041]; wherein it is disclosed that an optical wavelength conversion material 130 is disposed on the outside surface of first end wall 115); wherein the wavelength conversion component (Figure 2; Device 100) further comprises a heat dissipation structure (Figure 2; Agitator 150) disposed in an inner accommodation space of the pillar (see Figure 2 and Paragraphs [0042] and [0044]; wherein agitator 150 agitates and promotes circulation of the cooling fluid, thereby enhancing internal convection between first end wall 115 which, in operation, receives heat from conversion material 130 and side wall 120 (and its fins 125) and end wall 140 which dissipate at least a portion of that heat to the surroundings external to device 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion component of Hu .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as applied to claim 2, in view of Kroell (US 2013/0088850).
Regarding Claim 5, Hu teaches the limitations of claim 2 as detailed above.
Hu does not expressly disclose that a cross section of the pillar perpendicular to the common central axis is polygonal.
Kroell discloses an illumination system (Figure 36; Light Source Arrangement 3600), comprising:
an exciting light source module (Figure 36; Lasers 3606), adapted to emit an exciting beam (see Paragraph [0312]);
a beam splitting and combining module (Figure 36; Mirror 3610), disposed on a transmission path of the exciting beam (see Figure 36); 
a wavelength conversion component (Figure 36; Rotating Roll 3602), having a first optical region and a second optical region (see Figure 36 and Paragraphs [0310]- [0311]; wherein it is disclosed that longitudinal stripes of different phosphor compounds are disposed on the facets/surfaces of rotating roll 3602 such that when a first face coated with luminescent material is excited a first color is generated and when a second face coated with a different luminescent material is excited a second color is generated), wherein
the wavelength conversion component (Figure 36; Rotating Roll 3602) comprises a pillar (see Figure 36), and the first optical region and the second optical region are disposed on an outer wall surface of the pillar to surround the pillar (see Figure 36 and Paragraphs [0310]- [0311]; wherein it is disclosed that longitudinal stripes of different phosphor compounds are disposed on the facets/surfaces of rotating roll 3602 such that when a first face coated with luminescent material is excited a first color is generated and when a second face coated with a different luminescent material is excited a second color is generated); wherein 
a cross section of the pillar perpendicular to the central axis (Figure 36; wherein the central axis is represented by “+”) is polygonal (see Figure 36 and Paragraph [0310]; wherein it is disclosed that secondary light source, which is the rotating roll, may have any polyhedral shape, for example including any cylinder with any polygon as cross-section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the pillar of Hu such that a cross section of the pillar perpendicular to the central axis is polygonal, as taught by Kroell, wherein upon combination the cross section of the pillar would be perpendicular to the common central axis, because doing so would provide good cooling conditions of the phosphor element while also preventing the issue with spokes occurring when changing between two colors, thereby clearer colors and less mixed colors may occur (see Kroell Paragraph [0214]).
Regarding Claim 6, Hu teaches the limitations of claim 2 as detailed above.
Hu does not expressly disclose that the outer wall surface of the pillar comprises a plurality of planes, and the plurality of planes extend in a direction parallel to the common central axis and are sequentially arranged in a circumferential direction around the common central axis.
Kroell discloses an illumination system (Figure 36; Light Source Arrangement 3600), comprising:
an exciting light source module (Figure 36; Lasers 3606), adapted to emit an exciting beam (see Paragraph [0312]);
a beam splitting and combining module (Figure 36; Mirror 3610), disposed on a transmission path of the exciting beam (see Figure 36); 
a wavelength conversion component (Figure 36; Rotating Roll 3602), having a first optical region and a second optical region (see Figure 36 and Paragraphs [0310]- [0311]; wherein it is disclosed that longitudinal stripes of different phosphor compounds are disposed on the facets/surfaces of rotating roll 3602 such that when a first face coated with luminescent material is excited a first color is generated and when a second face coated with a different luminescent material is excited a second color is generated), wherein
the wavelength conversion component (Figure 36; Rotating Roll 3602) comprises a pillar (see Figure 36), and the first optical region and the second optical region are disposed on an outer wall surface of the pillar to surround the pillar (see Figure 36 and Paragraphs [0310]- [0311]; wherein it is disclosed that longitudinal stripes of different phosphor compounds are disposed on the facets/surfaces of rotating roll 3602 such that when a first face coated with luminescent material is excited a first color is generated and when a second face coated with a different luminescent material is excited a second color is generated); and 
a central axis (see Figure 36; wherein the central axis corresponds to the “+” symbol); wherein
the outer wall surface of the pillar comprises a plurality of planes (see Figure 36; wherein the rotating roll 3602 comprises a plurality of planes which make up the polygonal shape/cross-section thereof), and the plurality of planes extend in a direction parallel to the central axis and are sequentially arranged in a circumferential direction around the common central axis (see Figure 36 and Paragraph [0310]-[0312]; wherein the plurality of planes or facets of rotating roll 3602 are parallel to the direction in which central axis “+” extends and are sequentially arranged in a circumferential direction around central axis “+”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the pillar of Hu such that the outer wall surface of the pillar comprises a plurality of planes, and the plurality of planes extend in a direction parallel to the central axis and are sequentially arranged in a circumferential direction around the central axis, as taught by Kroell, wherein upon combination the plurality of planes would extend in a direction parallel to the common central axis and would be sequentially arranged in a circumferential direction around the common central axis, because doing so would provide good cooling conditions of the phosphor element while also preventing the issue with spokes occurring when changing between .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as applied to claim 8, in view of Kitano (US 2012/0242912).
Regarding Claim 10, Hu teaches the limitations of claim 8 as detailed above.
Hu does not expressly disclose that the first light transmitting region of the light filtering component comprises a diffusion structure or component.
Kitano discloses an illumination system (Figure 7; Light Source Apparatus 40), comprising: 
an exciting light source module (Figure 7; Excitation Light Sources 206 and 306), adapted to emit an exciting beam (see Figure 7 and Paragraphs [0117]-[0118]); 
a beam splitting and combining module (Figure 7; Dichroic Mirror 411), disposed on a transmission path of the exciting beam (see Figure 7); 
a wavelength conversion component (Figure 7; First Wheel 41), having a first optical region and a second optical region (see Figure 2A and Paragraph [0115]; wherein the first wheel 41 comprises 3 optical regions, namely a red phosphor layer 2011, a green phosphor layer 2012, and a non-phosphor surface 2013), wherein the first optical region and the second optical region are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module (see Figure 7 and Paragraph [0118]-[0120]; wherein excitation light is transmitted via dichroic mirror 411 to the red phosphor layer 2011, green phosphor layer 2012 and non-phosphor surface 2013 in turn, according to respective time domains); and a light filtering component (Figure 7; Second Wheel 22); wherein 
the light filtering component (Figure 7; Second Wheel 22) comprises a disc-shaped substrate (see Paragraph [0085]; wherein it is disclosed that the substrate 203 of the second wheel 22 is a circular flat metal plate), 
wherein the light filtering component (Figure 7; Second Wheel 22) has a first light transmitting region (Figure 2B; Blue Selection Filter 2043) that is disposed on the disc-shaped substrate (see Figure 2B), wherein
the first light transmitting region (Figure 2B; Blue Selection Filter 2043) of the light filtering component (Figures 2B and 7; Second Wheel 22) comprises a diffusion structure or component (see Paragraph [0122]; wherein it is disclosed that a diffusing surface is formed by providing minute protrusions and depressions in the glass surface on the side of the blue selection filter 2043 of the second wheel 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light filtering component of Hu such that the first light transmitting region of the light filtering component comprises a diffusion structure or component, as taught by Kitano, because doing so would reduce the occurrence of speckle noise, thereby improving the overall image quality of the projected image (see at least Kitano Paragraphs [0008] and [0122]).
Regarding Claim 20, Hu as modified by Kitano discloses the limitations of claim 10 as detailed above.
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as applied to claim 1, in view of Miyoshi et al (US 2015/0323156; hereinafter referred to as Miyoshi).
Regarding Claim 12, Hu teaches the limitations of claim 1 as detailed above.
Hu discloses the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) comprises wavelength conversion regions (see Figures 1, 2 and 13; Paragraph [0081]; wherein the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion areas as wavelength conversion device 106 in figure 2 such that the first optical region is the yellow conversion region illustrated in figure 2 and the second optical region is the blue conversion region also illustrated in figure 2), and the wavelength conversion regions are provided with at least one wavelength conversion material (see Paragraphs [0053] and [0081]), wherein when the wavelength conversion regions cut into the transmission path of the exciting beam (see Paragraph [0082]), the wavelength conversion material is excited by the exciting beam to emit a converted beam (see Paragraph [0082]).
Hu does not expressly disclose that one of the first optical region and the second optical region comprises a light reflection region and the other one comprises a 
Miyoshi discloses an illumination system (Figure 6; Light Source Device 100’), comprising: 
an exciting light source module (Figure 6; Excitation Light Source 5), adapted to emit an exciting beam (see Figure 6 and Paragraph [0036]; wherein it is disclosed that excitation lights 10 are incident from the excitation light source 5); 
a beam splitting and combining module (Figure 6; Mirror 4’), disposed on a transmission path of the exciting beam (see Figure 6; Paragraph [0036]; wherein the mirror 4’ is disposed on the path of excitation lights 10 such that the excitation lights 10 incident from the excitation light source 5 are transmitted through the dichroic coat region 21 of the mirror 4'); 
a wavelength conversion component (Figures 4 and 6; Phosphor Wheel 1), having a first optical region (Figure 4; Yellow Phosphor 32) and a second optical region (Figure 4; Diffusion /Reflection Portion 34), wherein the first optical region (Figure 4; Yellow Phosphor 32) and the second optical region (Figure 4; Diffusion /Reflection Portion 34) are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module (see Figure 6 and Paragraphs [0030] and [0036]); wherein
one of the first optical region (Figure 4; Yellow Phosphor 32) and the second optical region (Figure 4; Diffusion /Reflection Portion 34) comprises a light reflection region (see Figure 4; Paragraph [0030]; wherein the diffusion/reflection portion 34 is a light reflection region) and the other one comprises a wavelength conversion region (see Figure 4 and Paragraph [0030]; wherein the yellow phosphor 32 is a wavelength conversion region), and the wavelength conversion region (Figure 4; Yellow Phosphor 32) is provided with at least one wavelength conversion material (see Paragraph [0030]), wherein when the light reflection region (Figure 4; Diffusion /Reflection Portion 34) is cut into the transmission path of the exciting beam (Figure 6; Excitation Lights 10), the light reflection region (Figure 4; Diffusion /Reflection Portion 34) reflects the exciting beam (see Figure 6 and Paragraph [0030]; wherein it is disclosed that the diffusion/reflection portion 34 acts to reflect and diffuse excitation lights 10), and when the wavelength conversion region (Figure 4; Yellow Phosphor 32) is cut into the transmission path of the exciting beam (Figure 6; Excitation Light 10), the at least one wavelength conversion material is excited by the exciting beam (Figure 6; Excitation Light 10) to emit a converted beam (see Figure 6 and Paragraph [0030]; wherein it is disclosed that the yellow phosphor 32 receives the excitation lights 10 and generates yellow fluorescent lights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion component of Hu such that the blue phosphor is replaced by the diffusion/reflection portion of Miyoshi such that one of the first optical region and the second optical region comprises a light 
Regarding Claim 13, Hu as modified by Miyoshi discloses the limitations of claim 12 as detailed above.
Miyoshi further discloses the light reflection region (Figure 4; Diffusion /Reflection Portion 34) has a reflective coating that has been roughened (see Paragraph [0030]).
Regarding Claim 14, Hu as modified by Miyoshi discloses the limitations of claim 12 as detailed above.
Hu further discloses the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) comprises an optical component (Figure 13; Lens 1003) and a mirror (Figure 13; Dichroic Mirror 1002) disposed besides the optical component (Figure 13; wherein the dichroic mirror 1002 and lens 1003 are disposed adjacent to each other).

Claims 21, 22, 25-27, 29-32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) in view of Miyoshi et al (US 2015/0323156; hereinafter referred to as Miyoshi).
Regarding Claim 21, Hu discloses a projection apparatus (see Paragraph [0033]), wherein the projection apparatus comprises an illumination system (Figure 13; Light Source System 1000), wherein the illumination system (Figure 13; Light Source System 1000) is adapted to emit an illumination beam (see Figure 13 and Paragraph [0082]), and comprises an exciting light source module (Figure 13; Excitation Light Source 1001), a beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003), a wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) and a light filtering component (Figure 13; Color Filter Device 1007), wherein 
the exciting light source module (Figure 13; Excitation Light Source 1001) is adapted to emit an exciting beam (see Paragraph [0082]; wherein it is disclosed that the excitation light source 1001 generates excitation light); 
the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) is disposed on a transmission path of the exciting beam (see Figure 13 and Paragraph [0082]; wherein it is depicted/disclosed that the excitation light generated by the excitation light source 1001 is transmitted by the dichroic mirror 1002 and converged by the lens 1003); 
the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006), has a first optical region and a second optical region (see Figures 1, 2 and 13; Paragraph [0081]; wherein the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion areas as wavelength conversion device 106 in figure 2 such that the first optical region is the yellow conversion region illustrated in figure 2 and the second optical region is the blue conversion region also 
the light filtering component (Figure 13; Color Filter Device 1007) is combined with the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) by a common central axis (see Figure 13 and Paragraph [0081]; wherein the wavelength conversion device 1006 and the color filter device 1007 are further coaxially fixed on the rotating shaft of the driving device 1008), so that the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) and the light filtering component (Figure 13; Color Filter Device 1007) are adapted to rotate coaxially (see Figure 13 and Paragraph [0081]; wherein it is disclosed that the wavelength conversion device 1006 and the color filter device 1007 rotate coaxially and synchronously under the driving of the driving device 1008).
expressly disclose that the projection apparatus comprises a light valve and a projection lens; wherein the light valve is disposed on a transmission path of the illumination beam so as to modulate the illumination beam into an image beam; and the projection lens is located on a transmission path of the image beam.
Miyoshi discloses a projection apparatus (Figure 7), wherein the projection apparatus (Figure 7) comprises an illumination system (Figure 7; Light Source Device 100), a light valve (Figure 7; Video Display Element 62) and a projection lens (Figure 7; Projection Lens 63), wherein 
the illumination system (Figure 7; Light Source Device 100) is adapted to emit an illumination beam (see Figure 7 and Paragraphs [0042]-[0043]; wherein the light source device 100 emits illumination lights 11 which are collected by a condenser lens 57), and comprises an exciting light source module (Figure 7; Excitation Light Source 5), a beam splitting and combining module (Figure 7; Mirror 4) and a wavelength conversion component (Figure 7; Phosphor Wheel 1), wherein 
the exciting light source module (Figure 7; Excitation Light Source 5) is adapted to emit an exciting beam (see Paragraph [0018]; wherein it is disclosed that the excitation light source 5 is adapted to emit blue laser light as excitation light); 
the beam splitting and combining module (Figure 7; Mirror 4) is disposed on a transmission path of the exciting beam (see Figure 7; wherein the mirror 4 is disposed on a transmission path of excitation light 10 which has been emitted from excitation light source 5); 
the wavelength conversion component (Figure 7; Phosphor Wheel 1) has a first optical region (Figure 4; Yellow Phosphor 32) and a second optical region (Figure 4; Diffusion /Reflection Portion 34), wherein the first optical region (Figure 4; Yellow Phosphor 32) and the second optical region (Figure 4; Diffusion /Reflection Portion 34) are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module (see Figures 6 and 7 and Paragraphs [0020] and [0030]); 
the light valve (Figure 7; Video Display Element 62) is disposed on a transmission path of the illumination beam so as to modulate the illumination beam into an image beam (see Figure 7 and Paragraph [0045]; wherein it is disclosed that each of the color lights are time-divisionally modulated in units of colors by the video display element 62 such that the color lights reflected by the video display element 62 serve as video lights); and 
the projection lens (Figure 7; Projection Lens 63) is located on a transmission path of the image beam (see Figure 7 and Paragraph [0045]; wherein it is disclosed that the color lights reflected by the video display element 62 serve as video lights, and the video lights are incident on a projection lens 63, and projected on a screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Hu such that the projection apparatus comprises a light valve and a projection lens; wherein the light valve is disposed on a transmission path of the illumination beam so as to modulate the illumination beam into an image beam; and the projection lens is located on a 
Regarding Claim 22, Hu as modified by Miyoshi discloses the limitations of claim 21 as detailed above.
Hu further discloses the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) comprises a pillar (see Figure 13 and Paragraph [0081]; wherein it is disclosed/depicted that the wavelength conversion device 1006 is a cylindrical structure), and the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) are disposed on an outer wall surface of the pillar to surround the pillar (see Figure 13 and Paragraphs [0081]-[0082]; wherein it is disclosed that the wavelength conversion areas [the use of the word “areas” is plural indicating there are more than one] are provided on the outside surface of the sidewall of the cylindrical structure).
Regarding Claim 25, Hu as modified by Miyoshi discloses the limitations of claim 22 as detailed above.
Hu further discloses the light filtering component (Figure 13; Color Filter Device 1007) comprises a disc-shaped substrate (see Figure 13 and Paragraph [0081]; wherein it is disclosed that the color filter device 1007 has a ring structure), and the disc-shaped substrate is connected to one end of the pillar of the wavelength conversion component (see Figure 13; wherein the ring structure of color filter device 1007 is connected to one end of the cylindrical structure of wavelength conversion device 1006).
Regarding Claim 26, Hu as modified by Miyoshi discloses the limitations of claim 25 as detailed above.
Hu further discloses the light filtering component (Figure 13; Color Filter Device 1007) has a first light filtering region (Figure 2; Yellow Filter), a first light transmitting region (Figure 2; Blue Filter) and a light penetration region (Figure 2; Red Filter) that are disposed on the disc-shaped substrate (see Figures 1, 2 and 13; Paragraph [0081]; wherein the color filter device 1007 of figure 13 is equipped with the same filter areas as color filter device 107 in figure 2 such that the first light filtering region is the yellow filter illustrated in figure 2, the first light transmitting region is the blue filter illustrated in figure 2 and the light penetration region is the red filter illustrated in figure 2), and the first light filtering region (Figure 2; Yellow Filter), the first light transmitting region (Figure 2; Blue Filter) and the light penetration region (Figure 2; Red Filter) form an annular region around the common central axis (see Figures 2 and 13; Paragraphs [0054] and [0081]-[0082]; wherein the color filter device 1007(107) includes a red filter area, a green filter area, a blue filter area and a yellow filter area, which are provided in circumferential subsections of the ring structure).
Regarding Claim 27, Hu as modified by Miyoshi discloses the limitations of claim 26 as detailed above.
Hu further discloses the first light transmitting region (Figure 2; Blue Filter) of the light filtering component (Figure 13; Color Filter Device 1007) covers a same orientation angle range as the second optical region (Figure 2; Blue Conversion Region) of the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) with respect to the common central axis (see Paragraph [0054]; wherein it is disclosed 
Regarding Claim 29, Hu as modified by Miyoshi discloses the limitations of claim 21 as detailed above.
Hu further discloses the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) comprises an optical component (Figure 13; Lens 1003) and a mirror (Figure 13; Dichroic Mirror 1002) disposed besides the optical component (see Figure 13; wherein the lens 1003 is disposed besides or adjacent to the dichroic mirror 1002).
Regarding Claim 30, Hu as modified by Miyoshi discloses the limitations of claim 21 as detailed above.
Hu further discloses the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) comprises wavelength conversion regions (see Figures 1, 2 and 13; Paragraph [0081]; wherein the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion areas as wavelength conversion device 106 in figure 2 such that the first optical region is the yellow conversion region illustrated in figure 2 and the second optical region is the blue conversion region also illustrated in figure 2), and the wavelength conversion regions are provided with at least one wavelength conversion 
Hu does not expressly disclose that one of the first optical region and the second optical region comprises a light reflection region and the other one comprises a wavelength conversion region, and the wavelength conversion region is provided with at least one wavelength conversion material, wherein when the light reflection region is cut into the transmission path of the exciting beam, the light reflection region reflects the exciting beam, and when the wavelength conversion region is cut into the transmission path of the exciting beam, the at least one wavelength conversion material is excited by the exciting beam to emit a converted beam.
Miyoshi discloses an illumination system (Figure 6; Light Source Device 100’), comprising: 
an exciting light source module (Figure 6; Excitation Light Source 5), adapted to emit an exciting beam (see Figure 6 and Paragraph [0036]; wherein it is disclosed that excitation lights 10 is incident from the excitation light source 5); 
a beam splitting and combining module (Figure 6; Mirror 4’), disposed on a transmission path of the exciting beam (see Figure 6; wherein the mirror 4’ is disposed on the path of excitation lights 10 such that the excitation lights 10 incident from the excitation light source 5 are transmitted through the dichroic coat region 21 of the mirror 4'); 
a wavelength conversion component (Figures 4 and 6; Phosphor Wheel 1), having a first optical region (Figure 4; Yellow Phosphor 32) and a second optical region (Figure 4; Diffusion /Reflection Portion 34), wherein the first optical region (Figure 4; Yellow Phosphor 32) and the second optical region (Figure 4; Diffusion /Reflection Portion 34) are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module (see Figure 6 and Paragraph [0030] and [0036]); wherein
one of the first optical region (Figure 4; Yellow Phosphor 32) and the second optical region (Figure 4; Diffusion /Reflection Portion 34) comprises a light reflection region (see Figure 4; Paragraph [0030]; wherein the diffusion/reflection portion 34 is a light reflection region) and the other one comprises a wavelength conversion region (see Figure 4 and Paragraph [0030]; wherein the yellow phosphor 32 is a wavelength conversion region), and the wavelength conversion region (Figure 4; Yellow Phosphor 32) is provided with at least one wavelength conversion material (see Paragraph [0030]), wherein when the light reflection region (Figure 4; Diffusion /Reflection Portion 34) is cut into the transmission path of the exciting beam (Figure 6; Excitation Lights 10), the light reflection region (Figure 4; Diffusion /Reflection Portion 34) reflects the exciting beam (see Figure 6 and Paragraph [0030]; wherein it is disclosed that the diffusion/reflection portion 34 acts to reflect and diffuse excitation lights 10), and when the wavelength conversion region (Figure 4; Yellow Phosphor 32) is cut into the transmission path of the exciting beam (Figure 6; Excitation Light 10), the at least one wavelength conversion material is excited by the exciting beam (Figure 6; Excitation Light 10) to emit a converted beam (see Figure 6 and Paragraph [0030]; wherein it is disclosed that the yellow phosphor 32 receives the excitation lights 10 and generates yellow fluorescent lights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion component of Hu such that the blue phosphor is replaced by the diffusion/reflection portion of Miyoshi such that one of the first optical region and the second optical region comprises a light reflection region and the other one comprises a wavelength conversion region, and the wavelength conversion region is provided with at least one wavelength conversion material, wherein when the light reflection region is cut into the transmission path of the exciting beam, the light reflection region reflects the exciting beam, and when the wavelength conversion region is cut into the transmission path of the exciting beam, the at least one wavelength conversion material is excited by the exciting beam to emit a converted beam, as taught by Miyoshi, because doing so would advantageously remove speckle noise in laser light (see Miyoshi Paragraph [0030]).
Regarding Claim 31, Hu as modified by Miyoshi discloses the limitations of claim 30 as detailed above.
Miyoshi further discloses the light reflection region (Figure 4; Diffusion /Reflection Portion 34) has a reflective coating that has been roughened (see Paragraph [0030]).
Regarding Claim 32, Hu as modified by Miyoshi discloses the limitations of claim 30 as detailed above.
Hu further discloses the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) comprises an optical component (Figure 13; Lens 
Regarding Claim 36, Hu as modified by Miyoshi discloses the limitations of claim 21 as detailed above.
Hu further discloses one of the first optical region (Figure 2; Yellow Conversion Region) and the second optical region (Figure 2; Blue Conversion Region) comprises a first wavelength conversion region and the other one comprises a second wavelength conversion region (see Figures 1, 2 and 13; Paragraph [0081]; wherein the wavelength conversion device 1006 of figure 13 is equipped with the same wavelength conversion areas as wavelength conversion device 106 in figure 2 such that the first optical region is the yellow conversion region (first wavelength conversion region) illustrated in figure 2 and the second optical region is the blue conversion region (second wavelength conversion region) also illustrated in figure 2), wherein the first wavelength conversion region (Figure 2; Yellow Conversion Region) is provided with at least one first wavelength conversion material and the second wavelength conversion region (Figure 2; Blue Conversion Region) is provided with at least one second wavelength conversion material (see Figures 2 and 13; Paragraph [0053]; wherein it is disclosed that the yellow wavelength conversion area and the blue wavelength conversion area are coated with different wavelength conversion materials such as phosphor materials or nanomaterials), when the first wavelength conversion region (Figure 2; Yellow Conversion Region) is cut into the transmission path of the exciting beam (see Paragraph [0057]; wherein it is disclosed that the wavelength conversion areas of the 
Regarding Claim 37, Hu as modified by Miyoshi discloses the limitations of claim 36 as detailed above.
Hu further discloses the beam splitting and combining module (Figure 13; Dichroic Mirror 1002 and Lens 1003) comprises a wavelength selection component (Figure 13; Dichroic Mirror 1002), wherein the wavelength selection component (Figure 13; Dichroic Mirror 1002) is adapted to allow the exciting beam to pass through and to reflect the first converted beam and the second converted beam (see Figure 13 and Paragraph [0082]; wherein it is disclosed that the dichroic mirror 1002 transmits excitation light generated by the excitation light source 1001 and reflects/guides converted light to color filter device 1007), so that the exciting beam from the exciting light source module (Figure 13; Excitation Light Source 1001) is transmitted to the wavelength conversion component (see Figure 13; Paragraph [0082]; wherein it is disclosed that the excitation light generated by the excitation light source 1001 is transmitted by the dichroic mirror 1002, converged by the lens 1003, then incident on the outside surface of the sidewall of the wavelength conversion device 1006), and the first converted beam and the second converted beam from the wavelength conversion component (Figure 13; Wavelength Conversion Device 1006) are transmitted to the light filtering component (see Figure 13; Paragraph [0082]; wherein it is disclosed that after being reflected by the wavelength conversion device 1006, the converted light is guided by the first optical assembly which is comprised of lens 1003 and 1004 and the dichroic mirror 1002, and incident on the color filter device 1007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as modified by Miyoshi et al (US 2015/0323156; hereinafter referred to as Miyoshi) as applied to claim 22, in view of Adema et al (US 2017/0328549; hereinafter referred to as Adema).
Regarding Claim 23, Hu as modified by Miyoshi discloses the limitations of claim 22 as detailed above.
Hu as modified by Miyoshi does not expressly disclose that the wavelength conversion component comprises a heat dissipation structure disposed in an inner accommodation space of the pillar.
Adema discloses an illumination system (see Figure 2), comprising: an exciting light source module, adapted to emit an exciting beam (see Paragraph [0047]; wherein it is disclosed that excitation light is incident on conversion material 130, thereby indicating the presence of an exciting light source module); 
a wavelength conversion component (Figure 2; Device 100); wherein 
the wavelength conversion component (Figure 2; Device 100) comprises a pillar (see Figures 1 and 2), and an optical region (Figures 1 and 2; Conversion Material 130) is disposed on an outer wall surface of the pillar (see Figures 1 and 2 and Paragraph [0041]; wherein it is disclosed that an optical wavelength conversion material 130 is disposed on the outside surface of first end wall 115); wherein the wavelength conversion component (Figure 2; Device 100) further comprises a heat dissipation structure (Figure 2; Agitator 150) disposed in an inner accommodation space of the pillar (see Figure 2 and Paragraphs [0042] and [0044]; wherein agitator 150 agitates and promotes circulation of the cooling fluid, thereby enhancing internal convection between first end wall 115 which, in operation, receives heat from conversion material 130 and side wall 120 (and its fins 125) and end wall 140 which dissipate at least a portion of that heat to the surroundings external to device 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion component of Hu as modified by Miyoshi such that the wavelength conversion component comprises a heat dissipation structure disposed in an inner accommodation space of the pillar, as taught by Adema, because doing so would allow for the dissipation of heat to the surrounding external environment of the device (see Adema Paragraph [0044]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as modified by Miyoshi et al (US 2015/0323156; hereinafter referred to as Miyoshi) as applied to claim 22, in view of Kroell (US 2013/0088850).
Regarding Claim 24, Hu as modified by Miyoshi discloses the limitations of claim 22 as detailed above.
Hu as modified by Miyoshi does not expressly disclose that the outer wall surface of the pillar comprises a plurality of planes, and the plurality of planes extend in a direction parallel to the common central axis and are sequentially arranged in a circumferential direction around the common central axis.
Kroell discloses an illumination system (Figure 36; Light Source Arrangement 3600), comprising:
an exciting light source module (Figure 36; Lasers 3606), adapted to emit an exciting beam (see Paragraph [0312]);
a beam splitting and combining module (Figure 36; Mirror 3610), disposed on a transmission path of the exciting beam (see Figure 36); 
a wavelength conversion component (Figure 36; Rotating Roll 3602), having a first optical region and a second optical region (see Figure 36 and Paragraphs [0310]- [0311]; wherein it is disclosed that longitudinal stripes of different phosphor compounds are disposed on the facets/surfaces of rotating roll 3602 such that when a first face coated with luminescent material is excited a first color is generated and when a second face coated with a different luminescent material is excited a second color is generated), wherein
the wavelength conversion component (Figure 36; Rotating Roll 3602) comprises a pillar (see Figure 36), and the first optical region and the second optical region are disposed on an outer wall surface of the pillar to surround the pillar (see Figure 36 and Paragraphs [0310]- [0311]; wherein it is disclosed that longitudinal stripes of different phosphor compounds are disposed on the facets/surfaces of rotating roll 3602 such that when a first face coated with luminescent material is excited a first color is generated and when a second face coated with a different luminescent material is excited a second color is generated); and 
a central axis (see Figure 36; wherein the central axis corresponds to the “+” symbol); wherein
the outer wall surface of the pillar comprises a plurality of planes (see Figure 36; wherein the rotating roll 3602 comprises a plurality of planes which make up the polygonal shape/cross-section thereof), and the plurality of planes extend in a direction parallel to the central axis and are sequentially arranged in a circumferential direction around the central axis (see Figure 36 and Paragraph [0310]-[0312]; wherein the plurality of planes or facets of rotating roll 3602 are parallel to the direction in which central axis “+” extends and are sequentially arranged in a circumferential direction around central axis “+”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the pillar of Hu as modified by Miyoshi such that the outer wall surface of the pillar comprises a plurality of planes, and the plurality of planes extend in a direction parallel to the central axis and are sequentially arranged in a circumferential direction around the central axis, as taught by Kroell, wherein upon combination the plurality of planes would extend in a direction parallel to the common central axis and would be sequentially arranged in a circumferential direction around the common central axis, because doing so would provide good cooling conditions of the phosphor element while also preventing the issue with spokes occurring when changing between two colors, thereby clearer colors and less mixed colors may occur (see Kroell Paragraph [0214]).

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2013/0258639; hereinafter referred to as Hu) as modified by Miyoshi et al (US 2015/0323156; hereinafter referred to as Miyoshi) as applied to claim 26, in view of Kitano (US 2012/0242912).
Regarding Claim 28, Hu as modified by Miyoshi discloses the limitations of claim 26 as detailed above.
Hu as modified by Miyoshi does not expressly disclose that the first light transmitting region of the light filtering component comprises a diffusion structure or component.
Kitano discloses an illumination system (Figure 7; Light Source Apparatus 40), comprising: 
an exciting light source module (Figure 7; Excitation Light Sources 206 and 306), adapted to emit an exciting beam (see Figure 7 and Paragraphs [0117]-[0118]); 
a beam splitting and combining module (Figure 7; Dichroic Mirror 411), disposed on a transmission path of the exciting beam (see Figure 7); 
a wavelength conversion component (Figure 7; First Wheel 41), having a first optical region and a second optical region (see Figure 2A and Paragraph [0115]; wherein the first wheel 41 comprises 3 optical regions, namely a red phosphor layer 2011, a green phosphor layer 2012, and a non-phosphor surface 2013), wherein the first optical region and the second optical region are sequentially cut into the transmission path of the exciting beam transmitted by the beam splitting and combining module (see Figure 7 and Paragraph [0118]-[0120]; wherein excitation light is transmitted via dichroic mirror 411 to the red phosphor layer 2011, green phosphor layer 2012 and non-phosphor surface 2013 in turn, according to respective time domains); and a light filtering component (Figure 7; Second Wheel 22); wherein 
the light filtering component (Figure 7; Second Wheel 22) comprises a disc-shaped substrate (see Paragraph [0085]; wherein it is disclosed that the substrate 203 of the second wheel 22 is a circular flat metal plate), 
wherein the light filtering component (Figure 7; Second Wheel 22) has a first light transmitting region (Figure 2B; Blue Selection Filter 2043) that is disposed on the disc-shaped substrate (see Figure 2B), wherein
the first light transmitting region (Figure 2B; Blue Selection Filter 2043) of the light filtering component (Figures 2B and 7; Second Wheel 22) comprises a diffusion structure or component (see Paragraph [0122]; wherein it is disclosed that a diffusing surface is formed by providing minute protrusions and depressions in the glass surface on the side of the blue selection filter 2043 of the second wheel 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light filtering component of Hu as modified by Miyoshi such that the first light transmitting region of the light filtering component comprises a diffusion structure or component, as taught by Kitano, because doing so would reduce the occurrence of speckle noise, thereby improving the overall image quality of the projected image (see at least Kitano Paragraphs [0008] and [0122]).
Regarding Claim 38, Hu as modified by Miyoshi and Kitano discloses the limitations of claim 28 as detailed above.
Kitano further discloses the diffusion structure or component is a roughened structure of component (see Paragraph [0122]; wherein it is disclosed that the diffusing .


Allowable Subject Matter
Claims 15-17 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the optical component comprises a first light functional portion and a second light functional portion, the first light functional portion is adapted to allow the exciting beam to pass through, the second light functional portion is adapted to reflect a portion of the exciting beam and to allow a portion of the exciting beam to pass through, and the optical component is adapted to reflect the converted beam.
	This limitation in combination with the limitations of claims 1, 12 and 14 would render the claim non-obvious over the prior art of record if rewritten.
	Dependent claims 16 and 17 would likewise be rendered non-obvious over the prior art of record if the above mentioned amendment is made.
	Regarding Claim 33, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the optical component comprises a first light functional portion and a second light functional portion, the first light functional portion is adapted to allow the exciting beam to pass through, the second light functional portion is adapted to reflect a portion of the exciting beam and to allow a 
	This limitation in combination with the limitations of claims 21, 30 and 32 would render the claim non-obvious over the prior art of record if rewritten.
	Dependent claims 34 and 35 would likewise be rendered non-obvious over the prior art of record if the above mentioned amendment is made.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882